940 F.2d 659
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul W. COCHRAN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-3139.
United States Court of Appeals, Sixth Circuit.
July 26, 1991.

1
Before RALPH B. GUY, Jr. and RYAN, Circuit Judges, and HULL, Chief District Judge.*

ORDER

2
Paul W. Cochran, a federal prisoner, moves for the appointment of counsel on appeal from the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Cochran was convicted following a jury trial of conspiracy, mail fraud, wire fraud, and interstate transportation of securities obtained by fraud.  He was sentenced to fifteen years imprisonment.  The conviction was affirmed on appeal.  United States v. Ellzey, 874 F.2d 324 (6th Cir.1989).  In this motion, he alleged that he had received ineffective assistance of counsel because his attorney permitted erroneous information to remain in his presentence investigation report, that the district court had relied on the allegedly erroneous information in sentencing him, and that the court had failed to append a copy of its findings on the controverted matters to the report before it was forwarded to the Parole Commission.  The district court found that Cochran's allegations were belied by the record in this case, and denied the motion.


4
Upon review, it is concluded that this motion was properly denied, as the record shows conclusively that Cochran is not entitled to relief.  See Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).  Accordingly, the motion for counsel is denied, and the order denying this motion to vacate is affirmed for the reasons stated by the district court.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief District Judge for the Eastern District of Tennessee, sitting by designation